Citation Nr: 0431719	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-12 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for the residual of a 
head injury.

3.  Entitlement to service connection for psychiatric 
disability.

4.  Entitlement to compensation for left foot and leg 
disabilities pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  He also had subsequent service in the 
Reserves and National Guard from which he was discharged in 
1992

In August 2002, the veteran had a video conference with 
undersigned Veterans Law Judge.

In June 2003, the Board of Veterans' Appeals (Board) remanded 
the case for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, confirmed and continued its 
denial of entitlement to service connection for back 
disability, the residuals of a head injury, and a psychiatric 
disorder.  The RO also denied the veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for left foot and leg disabilities.  Thereafter, the case was 
returned to the Board for further appellate action.

After reviewing the record, the Board is of the opinion that 
the issue of entitlement to service connection for 
psychiatric disability requires further development.  
Accordingly, that issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's low back disability, variously diagnosed as 
degenerative disc disease and spondylosis, was first 
manifested many years after service, and there is no 
competent evidence that it is in any way related to service 
or that lumbar spondylosis is related to the first year after 
the veteran's discharge from service.

2.  The claimed residuals of a head injury are not currently 
demonstrated.

3.  The claimed left foot and leg disabilities are not 
currently demonstrated.


CONCLUSIONS OF LAW

1.  Back disability is not the result of disease or injury 
incurred in or aggravated by service, nor may spondylosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The claimed residuals of a head injury are not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

3.  The criteria for compensation for left foot and leg 
disabilities pursuant to 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  The VCAA also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims  (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

By virtue of information contained in letters, dated in 
January 2003 and January 2004, the VA notified the veteran 
that he had the right submit additional evidence and argument 
on the matters at issue.  The VA further notified him of the 
records or evidence it needed to support his claims.  A copy 
of each letter was also sent to the veteran's representative.

The VA noted that in order to establish entitlement to 
service connected compensation benefits, the evidence had to 
show three things:

1.  That he had an injury in military 
service or a disease that began in or was 
made worse by military service, or that 
there was an event in service which cause 
injury or disease;

2.  That he had a current physical or 
mental disability; and 

3.  That there was a relationship between 
the current disability and an injury, 
disease, or event in military service.

The VA stated that it was responsible for getting records 
held by Federal agencies, such as his service medical 
records; other military records; medical records held at VA 
hospitals; or records from the Social Security 
Administration.  The VA also stated that it would make 
reasonable efforts help him try to get relevant records not 
held by a Federal agency, including private medical records, 
employment records, or records from state or local government 
agencies.  

The RO notified the veteran that he had to respond in a 
timely manner to its requests for specific information and 
give it enough information about his records so that it could 
obtain them from the person or agency that had them.  He was 
notified that if he wished the VA to obtain medical records, 
he would have to authorize medical personnel to release such 
records by using VA Form 21-4142.  Such information included 
the name and address of the person, agency, or company who 
had the records; the time frame covered by the records; and, 
in the case, of medical records, the condition for which he 
was treated.  The RO stated that it would notify the veteran 
if the holder of the records declined to provide them or 
asked for a fee to provide them.  The RO noted, however, that 
it was ultimately the veteran's responsibility to make sure 
that it received all of the evidence necessary to support his 
claim, which wasn't in the possession of a Federal department 
or agency.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number and address 
where he could get additional information.  The VA further 
stated that it would assist the veteran by providing a 
medical examination or getting a medical opinion if it 
decided it was necessary to make a decision in his claim.  

Finally, the January 2004 letter noted that the VA had 
received the following:  A copy of the Board's remand; the 
veteran's personnel file from the service department; 
treatment records from S. A., LPCC, CCD III; the reports of 
the VA examinations, conducted in February 2003; treatment 
records from the VA Outpatient Clinic, Columbus; and 
treatment records submitted by the veteran.

In addition to the letters, dated in January 2002 and March 
and June 2003, the veteran has also been provided with a 
claim for application or pension (VA Form 21-526, which he 
returned to the RO in January 1997; Statements of the Case 
(SOC's), issued in February 1998 and May 2000; Supplemental 
Statements of the Case (SSOC's), issued in July 2000 and 
March 2004; and a copy of the Board's June 2003 remand.  They 
further notified the veteran and his representative of the 
evidence necessary to substantiate his claims of entitlement 
to service connection for back disability, the residuals of a 
head injury, and disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  Indeed, the SSOC issued in 
March 2004 set forth the relevant text of 38 C.F.R. § 3.159 
and § 3.358.  

In addition to that noted above, the following evidence has 
been received by the VA:  The veteran's service medical 
records; reports reflecting hospitalization at the VA Medical 
Center (MC) in Albany, New York, from April to May 1990, 
December 1991 to January 1992, in April 1992, and in December 
1993; a report reflecting hospitalization at St. Peter's 
Hospital in May 1991; a December 1991 report from the State 
Office of Mental Health; reports from the Oswego County 
Department of Social Services, dated in January and July 
1992; reports reflecting the veteran's outpatient treatment 
at the Albany VAMC and the VA outpatient clinic (OPC) in 
Columbus, Ohio from January 1992 to January 2003; Social 
Security reports and medical evidence, dated in March 1992; 
reports of VA examinations performed in June 1992, May 1997, 
and March 2004; a report from S. S., M.D., reflecting the 
veteran's treatment in October 1992; lay statements, dated in 
January 1993, October 1998, and February 2004; an October 
1996 report from the veteran's treating psychiatrist at the 
VA; reports from Moundbuilders Guidance Center, dated from 
February 1999 to June 2000; and the transcript of the 
veteran's August 2002 video conference with the undersigned 
Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to service connection for back 
disability and for the residuals of a head injury.  He has 
also not identified such evidence with respect to the issue 
of entitlement to disability compensation under 38 U.S.C.A. 
§ 1151.  As such, there is no reasonable possibility that 
further development would lead to any additional relevant 
evidence with respect to those issues or be helpful in light 
of the current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims for compensation for back disability, the 
residuals of a head injury, and left foot and leg disability.  
Therefore, the Board will proceed to the merits of those 
issues.  

II.  Facts and Analysis

A.  Service Connection

The veteran contends that he sustained back and head injuries 
in service, while trying to quell a disturbance at a service 
club in Germany.  He also contends that he now has back 
disability and neurologic problems, such as seizures, as a 
result of those injuries.  Therefore, he maintains that 
service connection is warranted for those residuals.  (See 
the transcript of the veteran's August 2002 video 
conference.)

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as spondylosis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A.  The Back

The veteran's service medical records are completely negative 
for any complaints or clinical findings of a back injury or 
the residuals thereof.  A back disorder was not manifested 
until the mid-1990's, when the veteran began to complain of 
low back pain (See, e.g., a March 1995 outpatient record 
reflecting the veteran's treatment at the Albany VAMC).  
Although subsequent medical reports, such as that of a May 
1997 VA examination, show that the veteran now has early 
degenerative disc disease and spondylosis, there is no 
competent evidence that either disability is in any way 
related to service.  Moreover, there is no evidence that 
spondylosis (a general term for degenerative changes due to 
osteoarthritis.  Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988)) is in any way associated with the first 
year after the veteran's discharge from service.  The only 
reports to the contrary come from the veteran.  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his contentions cannot be considered competent 
evidence of a nexus between the current disability and the 
claimed back injury in service.  Accordingly, service 
connection for back disability is not warranted.

B.  The Head Injury

The veteran's service medical records are negative for any 
complaints or clinical findings of a head injury or the 
residuals thereof.  The record does show that an organic 
mental disorder and dementia were reported by D. M. N., 
Ph.D., during psychological testing in October 1992.  
However, they were found to be related to the veteran's 
alcohol abuse rather than a head injury.  In fact, there is 
no evidence that the veteran actually has any residuals of 
the claimed in service head injuries.  A CT scan of the head 
and an electroencephalogram, performed during VA 
hospitalization in December 1993, were normal.  

In October 1996, the veteran's treating psychiatrist at the 
VA reported that the veteran had a history of a head injury; 
however, she did not specify the source of that injury, nor 
did she specify whether it was productive of any sequelae.  
Even if she meant that the veteran had sustained such an 
injury in service, that diagnosis was the result of 
information supplied by the veteran rather than a review of 
the claims folder.  A bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber  happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

During a VA neurologic examination in May 1997, the examiner 
did review the claims file and noted the veteran's report 
that he had sustained a number of blows to the head while 
performing duties as a military policeman in service.  During 
the examination, however, the examiner discovered no diseases 
of the brain with the possible exception of subtle changes 
due to the long-term use of alcohol.  

Finally, the Board notes that during the veteran's video 
conference in August 2002, he testified that he did not 
believe that he had seizures.  He noted that at one time, he 
had taken medication for seizures but that he no longer did 
so.  
After reviewing the record, the Board finds absolutely no 
competent evidence that the veteran sustained the claimed 
head injury in service or that he now suffers any 
identifiable residuals of such injury.  Again, the only 
reports to the contrary come from the veteran; however, it 
must be emphasized that he is not qualified to draw such a 
conclusion, such that it becomes competent evidence of 
service connection.  38 C.F.R. § 3.159(a); Espiritu, 2 Vet. 
App. at 494-95.  Accordingly, service connection for the 
claimed residuals of a head injury is not warranted.

B.  Compensation Pursuant to 38 U.S.C.A. § 1151

The veteran also contends that he has left leg and foot 
disability as the result of treatment rendered during 
hospitalization by the VA from December 23, 1991, through 
January 10, 1992.  He states that the left leg and foot 
disability is manifested primarily by swelling and 
discoloration.  Therefore, he maintains that he is entitled 
to compensation for those disabilities under 38 U.S.C.A. 
§ 1151 and its enabling regulation, 38 C.F.R. § 3.358.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

A qualifying additional disability is one which is not the 
result of the veteran's willful misconduct and--1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, either by a VA employee or in a VA 
facility , and the proximate cause of the disability or death 
was-(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  The physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether the claimed additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; 
(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c).

From December 31, 1991, through January 13, 1992, the veteran 
was hospitalized at the VAMC in Albany, New York, primarily 
for the treatment of alcohol dependence and generalized 
anxiety disorder.  During that time, Elavil was prescribed 
for him.  On January 10, it was noted that he had mild edema 
of the left which was felt to be due to Elavil.  It was 
recommended that he elevate his leg and that if the problem 
continued, he was to go to the emergency room for evaluation.  
At the time of his discharge from the hospital, his 
prescribed medications did not include Elavil.

On January 13, 1992, the veteran continued to report pain and 
edema in his left lower extremity.  Some associated heat and 
erythema were noted.  X-rays of the left ankle confirmed soft 
tissue swelling but were negative for evidence of a fracture.  
A duplex scan was negative for deep venous thrombosis.  The 
assessment was cellulitis, and antibiotics were prescribed.  
On January 16, it was noted that the veteran's  condition was 
improving.  The erythema and edema decreased, and there was 
no pain on motion of the left ankle.  On January 23, the 
veteran continued to improve.  There was some residual edema 
over the medial malleolus; however, there was no pain on 
motion or warmth.  It was noted that he should continue his 
antibiotics for two weeks and avoid strenuous activity during 
that time.  Followup was recommended if he did not continue 
to improve.

The veteran maintains that he still has swelling and 
discoloration in his left leg and foot, as a result of the 
cellulitis contracted during his VA hospitalization from 
December 1991 to January 1992.  Despite his contentions, 
however, there is no competent evidence that he has active, 
identifiable pathology as a result of that cellulitis.  
Although he was noted to have vague discoloration of the left 
heel, status post cellulitis, during VA hospitalization in 
December 1993, subsequent treatment records and examinations 
are negative for residuals of cellulitis.  Indeed, during VA 
examinations in April 1997 and February 2003, the examiners 
found no evidence of cellulitis or other infectious process, 
nor did they find any sequelae of the cellulitis noted in 
1992.  There was simply no evidence of any discoloration, 
deformity, or swelling involving the feet.  Again, the only 
reports to the contrary come from the veteran.  As above, 
however, he is simply not qualified to provide competent 
evidence as to the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu, 2 Vet. App. at 
494-95.  Therefore, without more, his contentions cannot be 
considered competent evidence of current disability.  Absent 
evidence of current disability, there is no basis to pay 
compensation for the claimed left leg and foot disability 
pursuant to 38 U.S.C.A. § 1151.  Accordingly, that portion of 
the appeal is denied.

ORDER

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for the residual of a head 
injury is denied.

Entitlement to compensation for left foot and leg disability 
under the provisions of 38 U.S.C.A. § 1151 is denied.


REMAND

The veteran contends that his psychiatric disability is the 
result of stressful experiences he had while serving in the 
Military Police.  Therefore, he maintains that service 
connection is warranted for post-traumatic stress disorder 
(PTSD).

In February and March 2003, the RO received a description of 
several stressors from the veteran.  He reported that a 
member of his unit, Sergeant T. Z., had been killed in 
approximately April "1978".  In December 2003, the United 
States Armed Services Center for the Research of Unit Records 
(USASCRUR) reported that there were numerous accident reports 
for calendar year "1977" and that it needed a two month 
time frame to verify the death of T. Z.

The veteran also reported that while stationed in Germany in 
1978, he had been called to a riot at the NCO club.  In his 
February 2003, statement, he noted that it could have been an 
enlisted man's (EM) club.  Again, USASCRUR requested that the 
veteran provide a two month time frame for that event.

Finally, USASCRUR did confirm the veteran's report that in 
November 1977, a soldier had been killed when he was run over 
by a tank.  USASCRUR noted that a copy of the accident report 
could be obtained from the Commander, U.S. Army Safety 
Center, Fort Rucker, Alabama, ATTN:  FOIA Office Building, 
4905 5th Avenue, Fort Rucker, Alabama 36362-5363.  The case 
number was 19771117011.  The RO requested that report; 
however, there is no evidence that it ever received a 
response to that request.

Following a VA psychiatric examination in March 2004, the 
examiner noted the confirmed stressor in which a soldier had 
been run over and killed by a tank.  The examiner concluded, 
however, that such stressor was not sufficient to support a 
diagnosis of PTSD.  The examiner did state, however, that if 
any of the other stressors could be confirmed, an argument 
could certainly be made for reevaluation of the veteran's 
claim for service connection for PTSD.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for psychiatric disability.  Accordingly, that 
issue is remanded for the following actions:

1.  Request that the veteran provide the 
year and a two month time frame within 
that year for the occurrence of the 
following stressors:

a.  The death of Sergeant T. Z. from 
the veteran's unit.

b.  The riot at the NCO or EM club 
in Germany.

Then forward those time frames with other 
relevant information, such as the names, 
location, names of personnel present, and 
units of assignment, to USASCRUR for 
verification of the alleged incidents.  A 
written reply to that request must be 
associated with the claims folder.  

2.  Request a copy of the report of the 
November 17, 1977, accident in which a 
soldier was run over by a 


tank.  Reference case number 19771117011.  
That request must be sent to the 
following address:

Commander
U.S. Army Safety Center at Fort 
Rucker
ATTN:  FOIA Office Building
4905 5th Avenue
Fort Rucker, Alabama 36362-5363

Make as many requests as necessary to 
obtain such report.  A negative reply to 
any request must be noted in writing.  
End your efforts to obtain that report 
only if you conclude that such report 
does not exist or that further efforts to 
obtain that report would be futile.  The 
rationale for ending such efforts must be 
noted in writing and associated with the 
claims folder.

3.  When the actions in paragraphs 1 and 
2 have been completed, schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  The claims folder must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
folder has, in fact, been reviewed.  All 
tests and studies, which the examiner 
determines to be necessary for an 
accurate diagnosis, must be performed.  
Any consultations which the examiner 
feels are indicated, must also be 
scheduled.  A diagnosis of PTSD must be 
ruled in or ruled out.  If PTSD is 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis including the stressor(s) 
accountable for that disorder.  The 
rationale for all opinions must be set 
forth in writing.  

4.  When all of the requested actions 
have been completed, readjudicate the 
issue of entitlement to service-
connection for psychiatric disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters before 
the Board.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



